           Case 1:21-cv-00764-AWI-EPG Document 24 Filed 08/19/21 Page 1 of 2


 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                             EASTERN DISTRICT OF CALIFORNIA
 5

 6   O’SHEA MANN,                                        CASE NO. 1:21-cv-00764-AWI-EPG (PC)
 7                          Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
 8                  v.                                   RECOMMENDATIONS
 9   A. GARCIA, et al.,
                                                         (Doc. No. 16)
10                          Defendants.
11

12

13          Plaintiff O’Shea Mann is a state prisoner proceeding pro se and in forma pauperis in this
14 civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

15 magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local

16 Rule 302.

17          On July 7, 2021, the assigned magistrate judge entered screening order finding that
18 Plaintiff’s complaint states a claim against Defendants Garcia, Duran, Castro, Thompson, and

19 Godfrey for excessive force in violation of the Eighth Amendment. Doc. No. 13. The magistrate

20 judge found that the complaint fails to state any other cognizable claims. Id. Plaintiff was given a

21 choice on how to proceed and was permitted to a file a first-amended complaint, notify the Court

22 in writing that he wished to proceed only on his cognizable claims, or notify the Court in writing

23 that he wanted to stand on his complaint. Id. On July 19, 2021, Plaintiff filed a notice stating that

24 he wished to proceed only on his cognizable Eight Amendment excessive force claim against

25 Defendants Garcia, Duran, Castro, Thompson, and Godfrey. Doc. No. 14. On July 22, 2021, the

26 assigned magistrate judge issued findings and recommendations consistent with the screening
27 order recommending that this action proceed only on Plaintiff’s Eighth Amendment excessive

28 force claim against Defendants Garcia, Duran, Castro, Thompson, and Godfrey. Doc. No. 16.
          Case 1:21-cv-00764-AWI-EPG Document 24 Filed 08/19/21 Page 2 of 2


 1 Those findings and recommendations were served on Plaintiff and contained notice that any

 2 objections thereto were to be filed within fourteen days after being served. Id. To date, no

 3 objections to the findings and recommendations have been filed with the Court, and the time in

 4 which to do so has now passed.

 5         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a
 6 de novo review of this case. Having carefully reviewed the entire file, the Court concludes that

 7 the findings and recommendations are supported by the record and by proper analysis.

 8

 9                                                ORDER
10         Accordingly, IT IS HEREBY ORDERED that:
11         1.      The findings and recommendations (Doc. No. 16) entered on July 22, 2021 are
12                 ADOPTED in full;
13         2.      This action shall proceed on Plaintiff’s claim against Defendants Garcia, Duran,
14                 Castro, Thompson, and Godfrey for excessive force in violation of the Eighth
15                 Amendment;
16         3.      All other claims are DISMISSED from this action for failure to state a claim upon
17                 which relief may be granted;
18         4.      The Clerk of Court is directed to reflect the dismissal of Defendants Amabisca and
19                 Dillard on the Court’s docket; and
20         5.      This action is referred back to the magistrate judge for proceedings consistent with
21                 this order.
22
     IT IS SO ORDERED.
23

24 Dated: August 19, 2021
                                                  SENIOR DISTRICT JUDGE
25

26
27

28

                                                     2
